DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1, 4, 8, 19, 25, 31, 34, 51, and 60 are objected to because of the following informalities:
In claim 1, line 9: “the convergence point” should apparently read --the instrument convergence point--.
In claim 1, lines 11-12: “the angle orienting system” should apparently read --the instrument angle orienting system--.
In claim 4, lines 2-3: “the angle orienting system” should apparently read --the instrument angle orienting system--.
In claim 8, lines 2-3: “the convergence point” should apparently read --the instrument
In claim 19, line 6: “channel axis” should apparently read --each channel axis--.
In claim 19, lines 6-7: “the convergence point” should apparently read --the instrument convergence point--.
In claim 25, line 7: “instrument guide” should apparently read --an instrument guide--.
In claim 25, lines 7-8: “the convergence point” should apparently read --the instrument convergence point--.
In claim 31, line 2: “the MRI coil” should apparently read --the at least one MRI coil--.
In claim 34, line 2: “the MRI coil” should apparently read --the at least one MRI coil--.
In claim 51, line 2: “the distal housing” should apparently read --the distal housing section--.
In claim 60, line 1: “anatomical” should apparently read --an anatomical--.
In claim 60, last line: “preforming” should apparently read --performing--.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an instrument angle orienting system in claim 1.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 4, 6-9, 14, 17, 19-21, 25, 28, 30, 31, 34, 40, 41, 43, 49, 51, 53, 54, and 60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 7 recites the limitation “substantially conical” in lines 2-3.  The term “substantially” is a relative term which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 8 recites the limitations "the proximal end (of the device)" in line 3 and “the distal end (of the device)” in lines 3-4.  There is insufficient antecedent basis for these limitations in the claim; a proximal end and distal end of the housing have been previously recited, but not of the device.
Claim 14 recites the limitation "the anatomical sensing system" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation “near the proximal end” in lines 3-4.  The term “near” is a relative term which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear how close to the proximal end the grid array plate must be.
Claim 25 recites the limitation "the continuously variable cylindrical coordinate instrument angle orienting system" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim, as only a continuously variable coordinate instrument angle orienting system has been previously recited.

Claim 40 recites the limitations "the proximal end" in line 3 and “the flexible circuit” in line 3.  There is insufficient antecedent basis for these limitations in the claim.
Claim 41 recites the limitation "the proximal housing section" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 49 recites the limitation "the inferior aspect" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 51 recites the limitations "the J-shape" in line 3 and “the human rectum” in line 3.  There is insufficient antecedent basis for these limitations in the claim.
Claim 60 recites the limitations "the distal end" in line 3, “the rectum” in line 4, “the anatomical features” in line 6, “the position” in line 9, and “the site” in line 14.  There is insufficient antecedent basis for these limitations in the claim.
Claims 2, 4, 6-9, 14, 17, 19-21, 25, 28, 30, 31, 34, 40, 41, 43, 49, 51, 53, 54, and 60 are rejected by virtue of their dependence upon claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 6, 7, 9, 14, 17, 20, 21, 28, 41, 43, 49, 51, 53, 54, and 60 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Daum et al. (U.S. Pub. No. 2009/0247859 A1; hereinafter known as “Daum”).
Regarding claim 1, Daum discloses an anatomical sensing system-guided prostate procedure device (Abstract; Figs. 6, 7), comprising: a housing 32 having a proximal end, a distal end, and a distal housing section, wherein the distal housing section is configured for insertion into the anus and retention in the rectum of a subject ([0092]), an instrument convergence point disposed between the proximal end and the distal end, the instrument convergence point defined by an intersection of a proximal cone and a distal cone defining the range of motion of an instrument 2/36 both proximal and distal to the convergence point, and configured to allow the instrument to pass through the instrument convergence point at a variable and selectable angle ([0092]; this is a virtual point that can be at the center of the ball 34), and an instrument angle orienting system at the proximal end of the housing, the angle orienting system directing an orientation of the variable angle in three-dimensions about the instrument convergence point ([0092]; e.g., grips 37/38; the positioning devices of Figs. 3-5 can also be used as this system).
34 configured to direct the instrument to 3D locations distally ([0092]).
Regarding claim 4, Daum discloses that the angle orienting system directs one or more of a penetration depth of a distal end of the instrument and a location in three-dimensions of a distal tip of the instrument ([0092]; the grips, as well as the positioning devices of Figs. 3-5, can be used for directing depth or location of the needle).
Regarding claims 6 and 7, Daum discloses a substantially conical instrument guide 64 ([0105]
Regarding claim 9, Daum discloses that the housing comprises a mid housing section and wherein the anatomical sensing system-guided prostate procedure device further comprises a spherical targeting ball 34 rotationally constrained within the mid housing section and centered about the instrument convergence point ([0092]).
Regarding claim 14, Daum discloses an anatomical sensing system comprising a MR, CT, or ultrasound anatomical sensing system ([0082]; e.g., MR).
Regarding claim 17, Daum discloses that the instrument angle orienting system comprises a fixed array instrument angle orienting system (e.g., the system of Figs. 3-5 can have the instrument angle fixed).
Regarding claims 20 and 21, Daum discloses that the instrument angle orienting system comprises a continuously variable Cartesian or conical coordinate instrument angle orienting system (the grips and positioning devices can provide variable angles and orientations of the needle in the Cartesian coordinate system).
2/36, a probe, sensor system, surgical device, therapeutic instrument system, or an agent placement device ([0092]).
Regarding claim 41, Daum discloses a clamp handle 37/38 coupled to the proximal housing section (Fig. 7).
Regarding claim 43, Daum discloses one or more points of an anatomical sensing system detectable agent for location the device ([0110]).
Regarding claim 49, Daum discloses a cut out in the inferior aspect of the distal housing section that allows an instrument to pass through the device (Figs. 6, 7; e.g., there is a hole in the distal section that the ball and needle may pass through).
Regarding claim 51, Daum discloses that the distal housing section is configured to conform to the J-shape of the human rectum ([0092]; the device is able to clamp itself within the rectum; the limitation does not require the section to be J-shaped).
Regarding claim 53, Daum discloses that the distal housing section is angled superiorly about 10 to about 60 degrees away from a centerline of the housing (Figs. 6, 7; e.g., tapered portions of the distal section are so-angled).
Regarding claim 54, Daum discloses an instrument 2 for conducting a medical procedure ([0092]).
Regarding claim 60, Daum discloses a method of performing anatomical sensing system-guided prostate procedure on a subject’s prostate (Abstract), comprising: introducing the distal end of the anatomical sensing system-guided prostate procedure device of claim 1 into the rectum of a subject in proximity to a prostate of the subject (Figs. 6, 7; [0092]), obtaining data on the anatomical features of the subject, including .

Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yap et al. (U.S. Pub. No. 2015/0366544 A1; hereinafter known as “Yap”).
Regarding claim 1, Yap discloses an anatomical sensing system-guided prostate procedure device (Abstract; Figs. 3, 4), comprising: a housing having a proximal end, a distal end, and a distal housing section 110, wherein the distal housing section is configured for insertion into the anus and retention in the rectum of a subject ([0044]), an instrument convergence point 125 disposed between the proximal end and the distal end, the instrument convergence point defined by an intersection of a proximal cone and a distal cone defining the range of motion of an instrument 77 both proximal and distal to the convergence point, and configured to allow the instrument to pass through the instrument convergence point at a variable and selectable angle (Figs. 1, 4; [0043]-[0049]), and an instrument angle orienting system at the proximal end of the housing, the angle orienting system directing an orientation of the variable angle in three-dimensions about the instrument convergence point ([0050]; [0053]; [0055]).
.

Claims 1, 30, and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stoianovici et al. (U.S. Pub. No. 2015/0265354 A1; hereinafter known as “Stoianovici”).
Regarding claim 1, Stoianovici discloses an anatomical sensing system-guided prostate procedure device (Abstract; Figs. 2, 5, 6), comprising: a housing having a proximal end, a distal end, and a distal housing section 26, wherein the distal housing section is configured for insertion into the anus and retention in the rectum of a subject (Fig. 5; [0061]; [0067]), an instrument convergence point disposed between the proximal end and the distal end, the instrument convergence point defined by an intersection of a proximal cone and a distal cone defining the range of motion of an instrument 78 both proximal and distal to the convergence point, and configured to allow the instrument to pass through the instrument convergence point at a variable and selectable angle (virtual point; [0067]-[0069]), and an instrument angle orienting system 50/100 at the proximal end of the housing, the angle orienting system directing an orientation of the variable angle in three-dimensions about the instrument convergence point ([0067]-[0069]).
Regarding claims 30 and 31, Stoianovici discloses at least one MRI coil 122/256 that is disposed within the distal housing section, on an interior surface of the proximal .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Stoianovici as applied to claim 30 above, and further in view of Whitcomb et al. (U.S. Pub. No. 2010/0056900 A1; hereinafter known as “Whitcomb”).  Stoianovici discloses the invention as claimed, see rejection supra, but fails to expressly disclose that the MRI coil is a loop antenna, a butterfly antenna, or a combination thereof.  Whitcomb discloses a similar device (Abstract) comprising an MRI coil that is a loop antenna in order to image the desired depth of target tissues ([0097]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Stoianovici with a loop antenna for MRI, as taught by Whitcomb, in order to image the desired depth of target tissues.

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Stoianovici as applied to claim 1 above, and further in view of Atalar et al. (U.S. Pub. No. 2002/0045816 A1; hereinafter known as “Atalar”).  Stoianovici discloses the invention as claimed, see rejection supra, but fails to disclose an interface board coupled to the proximal end of the flexible circuit.  Atalar discloses a similar device for in vivo MRI (Abstract) comprising an interface board coupled to an end of a flexible circuit in order to interface and conduct imaging signals ([00102]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Stoianovici with an interface board coupled to an end of a flexible circuit, as taught by Atalar, in order to interface and conduct imaging signals.

Allowable Subject Matter
Claims 19 and 25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: regarding claim 19, none of the prior art of record teaches or reasonably suggests such a grid array plate within the proximal housing section that has a plurality of instrument channels with axes such that each channel axis converges to the convergence point.  Regarding claim 25, none of the prior art of record teaches or reasonably suggests such a continuously variable cylindrical coordinate instrument angle orienting system comprising a circular plate rotationally disposed within the proximal housing section that comprises a cutout guide with an indexing carriage slidably disposed therein and an instrument guide extending from the convergence point to the indexing carriage.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS B COX/Primary Examiner, Art Unit 3791